DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered.
 
Response to Amendment
	1. The amendment filed 3/9/21 has been entered.
	2. Claims 1-20 remain pending within the application.
	3. The amendments filed 3/9/21 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-20. The previous rejections have been withdrawn.	

Drawings
The drawings are objected to because the printer control marks (the “+”) on the top right and bottom left corners on each page should be removed.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claim recites:
“A computer-implemented method comprising: 
receiving, by a processor, a record, wherein the record includes one or more segments of text; 
tagging each segment of text with an indicator, wherein the indicator denotes a specific instance of bias in each of a respective segment of text, wherein each segment of text is greater than a word; 
generating, automatically, a summary of the record, wherein the summary of the record includes a set of segments of text, and wherein the set of segments of text has a different overall bias than the record; and 

Step 2A Prong 1:
The limitations of claim 1, under its broadest reasonable interpretation, covers performance of the limitation in the mind with the aid of pen and paper. A human could read a segment of text and tag/denote that there are segments of the text which contain bias. In addition, a human could write a summary of the text with the bias modified. Lastly a human could generate and display the summary using the pen and paper.	Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements, ‘computer-implemented method’ and ‘a processor’, to perform the steps. The computer in all of the steps is recited at a high-level of generality (i.e., as a generic computer performing generic computer functions as recited above) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the ‘receiving’ step that is done by a processor, is recited at a high-level of generality (i.e., as a generic computer performing generic computer functions as recited above) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, ‘receiving, by a processor, a record’ (mere data gathering) and ‘displaying the summary’ (insignificant application) are interpreted as insignificant extra-solution activity (See MPEP 2106.05(g)). The claim is directed to an abstract idea.   
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the steps amounts to no 

Regarding claim 2, the claim incorporates additional steps to further define the abstract idea of ‘tagging’ within claim 1. The steps of ‘analyzing’ and ‘identifying’ are interpreted to be covered as performance of the limitation by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 3, the claim incorporates additional steps to further define the abstract idea of ‘identifying’ within claim 2. The steps of ‘ingesting’, ‘determining’, and ‘associating’ are interpreted to be covered as performance of the limitation by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In addition, ‘ingesting one or more corpora of training records’ (data gathering) is interpreted as insignificant extra-solution activity (See MPEP 2106.05(g)). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 4, the claim recites additional steps to claim 3. The steps of ‘determining’ and ‘associating’ of claim 4 are interpreted to be covered as performance of the limitation by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to 

Regarding claim 5, the claim incorporates additional steps to further define the abstract idea of ‘generating a summary record’ within claim 1. The steps of ‘identifying’, ‘generating’, and ‘selecting’ are interpreted to be covered as performance of the limitation by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 6, the claim incorporates additional steps to further define the abstract idea of ‘generating a chain’ within claim 5. The steps of ‘generating’, ‘analyzing’, ‘determining’ and ‘excluding’ are interpreted to be covered as performance of the limitation by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 7, the claim incorporates additional steps to further define the abstract idea of ‘selecting’ within claim 5. The steps of ‘identifying’, ‘excluding’, ‘excluding’, and ‘ranking’ are interpreted to be covered as performance of the limitation by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any 

Regarding claim 8, the claim recites:
“A system comprising: 
a memory; and 
a processor in communication with the memory, the processor being configured to perform operations comprising: 
receiving, by a processor, a record, wherein the record includes one or more segments of text; Page 4 of 15Appl. No. 16/421,131 
tagging each segment of text with an indicator, wherein the indicator denotes a specific instance of bias in each of a respective segment of text, wherein each segment of text is greater than a word; 
generating, automatically, a summary of the record, wherein the summary of the record includes a set of segments of text, and wherein the set of segments of text has a different overall bias than the record; and 
displaying the summary of the record to a user.”
Step 2A Prong 1:
The limitations of claim 8, under its broadest reasonable interpretation, covers performance of the limitation in the mind with the aid of pen and paper. A human could read a segment of text and tag/denote that there are segments of the text which contain bias. In addition, a human could write a summary of the text with the bias modified. Lastly a human could generate and display the summary using the pen and paper.	Step 2A Prong 2:

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Regarding claim 9, the claim incorporates additional steps to further define the abstract idea of ‘tagging’ within claim 8. The steps of ‘analyzing’ and ‘identifying’ are interpreted to be covered as performance of the limitation by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

claim 10, the claim incorporates additional steps to further define the abstract idea of ‘identifying’ within claim 9. The steps of ‘ingesting’, ‘determining’, and ‘associating’ are interpreted to be covered as performance of the limitation by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In addition, ‘ingesting one or more corpora of training records’ (data gathering) is interpreted as insignificant extra-solution activity (See MPEP 2106.05(g)). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 11, the claim recites additional steps to claim 10. The steps of ‘determining’ and ‘associating’ of claim 11 are interpreted to be covered as performance of the limitation by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 12, the claim incorporates additional steps to further define the abstract idea of ‘generating a summary record’ within claim 8. The steps of ‘identifying’, ‘generating’, and ‘selecting’ are interpreted to be covered as performance of the limitation by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

claim 13, the claim incorporates additional steps to further define the abstract idea of ‘generating a chain’ within claim 12. The steps of ‘generating’, ‘analyzing’, ‘determining’ and ‘excluding’ are interpreted to be covered as performance of the limitation by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 14, the claim incorporates additional steps to further define the abstract idea of ‘selecting’ within claim 12. The steps of ‘identifying’, ‘excluding’, ‘excluding’, and ‘ranking’ are interpreted to be covered as performance of the limitation by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 15, the claim recites:
“A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method, the method comprising: 
receiving, by a processor, a record, wherein the record includes one or more segments of text; 
tagging each segment of text with an indicator, wherein the indicator denotes a specific instance of bias in each of a respective segment of text, wherein each segment of text is greater than a word; Page 7 of 15Appl. No. 16/421,131 

displaying the summary of the record to a user”
Step 2A Prong 1:
The limitations of claim 15, under its broadest reasonable interpretation, covers performance of the limitation in the mind with the aid of pen and paper. A human could read a segment of text and tag/denote that there are segments of the text which contain bias. In addition, a human could write a summary of the text with the bias modified. Lastly a human could generate and display the summary using the pen and paper.	Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element, a processor, to perform all of the steps. The processor preforming the steps is recited at a high-level of generality (i.e., as a generic computer processor performing generic computer functions as recited above) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, ‘receiving, by a process, a record’ (mere data gathering) and ‘displaying the summary’ (insignificant application) are interpreted as insignificant extra-solution activity (See MPEP 2106.05(g)). The claim is directed to an abstract idea.   
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the steps amounts to no 

Regarding claim 16, the claim incorporates additional steps to further define the abstract idea of ‘tagging’ within claim 15. The steps of ‘analyzing’ and ‘identifying’ are interpreted to be covered as performance of the limitation by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 17, the claim incorporates additional steps to further define the abstract idea of ‘identifying’ within claim 16. The steps of ‘ingesting’, ‘determining’, and ‘associating’ are interpreted to be covered as performance of the limitation by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In addition, ‘ingesting one or more corpora of training records’ (data gathering) is interpreted as insignificant extra-solution activity (See MPEP 2106.05(g)). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 18, the claim recites additional steps to claim 17. The steps of ‘determining’ and ‘associating’ of claim 17 are interpreted to be covered as performance of the limitation by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere 

Regarding claim 19, the claim incorporates additional steps to further define the abstract idea of ‘generating a summary record’ within claim 15. The steps of ‘identifying’, ‘generating’, and ‘selecting’ are interpreted to be covered as performance of the limitation by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 20, the claim incorporates additional steps to further define the abstract idea of ‘generating a chain’ within claim 19. The steps of ‘generating’, ‘analyzing’, ‘determining’ and ‘excluding’ are interpreted to be covered as performance of the limitation by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson United States Patent US 10,388,272, in view of Gaur United States Patent Application Publication US 2018/0341637, in further view of Mather United States Patent Application Publication US 2016/0055457.
	Regarding claim 1, Thomson discloses a computer-implemented method comprising: 
receiving, by a processor, a record, wherein the record includes one or more segments of text (Thomson, col 4, rows 30-40, receives initial transcription of audio); 
tagging each segment of text with an indicator, wherein the indicator denotes a specific instance of profanity in each of a respective segment of text (Thomson, col 43-44, rows 46-67 and 1-8, profanity detected and tagged); 
generating, automatically, a summary of the record, wherein the summary of the record includes a set of segments of text, and wherein the set of segments of text has a different overall profanity than the record (Thomson, col 43, rows 19-30, removes profanity of text before output of transcription; Thomson, col 44, rows 23-34, provides summary of output transcription to be viewed by user); and 
displaying the summary of the record to a user (Thomson, col 44, rows 23-34, provides summary of output transcription to be viewed by user).
Thomson does not disclose:
a specific instance of bias in each of a respective segment of text, wherein each segment of text is greater than a word.
Gaur discloses:

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging of offensive terms of Thomson to include tagging segments of text that indicate an instance of bias, which could be offensive in certain contexts.  The motivation for doing so would have been to indicate words that a user might not know are offensive but ingrained in their language (Gaur, para [0001]).
Thomson in view of Guar does not disclose “wherein each segment of text is greater than a word”. 
Mather discloses wherein each segment of text is greater than a word (Mather, para [0041], using phrases to match to text, such as ‘soft skill’. A phrase is interpreted as a small group of words standing together as a conceptual unit, typically forming a component of a clause).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging of Guar which is based on words as units that are tagged, to include phrases, which are greater than a single word but still a language unit, based on Mather. The motivation for doing so would have been to match phrases to biases for a specific audience (Mather, para [0041-42]).

Regarding claim 2, Thomson in view of Gaur in further view of Mather discloses the computer-implemented method of claim 1.  Gaur additionally discloses wherein tagging each segment of the text with the indicator comprises: 
analyzing the one or more segments of text using natural language processing techniques; and 

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging of offensive terms of Thomson to include tagging segments of text that include trigger words, which could be offensive in certain contexts.  The motivation for doing so would have been to indicate words that a user might not know are offensive but ingrained in their language (Gaur, para [0001]).

Regarding claim 3, Thomson in view of Gaur in further view of Mather discloses the computer-implemented method of claim 1.  Gaur additionally discloses wherein identifying key text triggers comprises: 
ingesting one or more corpora of training records, wherein the training records include referenced instances of bias (Gaur, para [0023], uses a linguistic corpus of slang words and/or word usages); 
determining, from context of the training records, a degree of bias of each of the training records (Gaur, para [0023], based on the extracted context of text in the corpus, assigning bias scores); and 
associating the degree of bias of each of the training records to a respective word (Gaur, para [0023], bias scores are assigned to individual words in the corpus at 508 to generate bias candidates 218; Gaur, para [0018], bias candidates, potentially biased words in text available for analysis).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging of offensive terms of Thomson to include using a training implementation, which would provide additional contexts.  The motivation for doing so 

Regarding claim 4, Thomson in view of Gaur in further view of Mather discloses the computer-implemented method of claim 1.  Gaur additionally discloses further comprising: 
determining that one of the one or more segments of text includes a first respective word; and 
associating, based on the first respective word, the degree of bias to the one segment (Gaur, para [0023], bias scores are assigned to individual words in the corpus at 508 to generate bias candidates 218; Gaur, para [0018], bias candidates, potentially biased words in text available for analysis; Gaur, para [0029], scoring and flagging module uses bias candidates to flag text);
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging of offensive terms of Thomson to include applying a training implementation, which would provide additional contexts.  The motivation for doing so would have been to indicate words that a user might not know are offensive but ingrained in their language (Gaur, para [0001]).

Regarding claim 8, Thomson discloses a system comprising: a memory; and a processor in communication with the memory, the processor being configured to perform operations (Thomson, col 6, rows 50-58, device includes memory and processor) comprising: 
receiving a record, wherein the record includes one or more segments of text (Thomson, col 4, rows 30-40, receives initial transcription of audio);  
tagging each segment of text with an indicator, wherein the indicator denotes a specific instance of profanity in each of a respective segment of text (Thomson, col 43-44, rows 46-67 and 1-8, profanity detected and tagged);  

displaying the summary of the record to a user (Thomson, col 44, rows 23-34, provides summary of output transcription to be viewed by user).
Thomson does not disclose:
a specific instance of bias in each of a respective segment of text, wherein each segment of text is greater than a word.
Gaur discloses:
tagging each segment of text with an indicator, wherein the indicator denotes a specific instance of bias in each of a respective segment of text (Gaur, para [0012], with reference to fig 1C elements 114(1) and 114(2), highlights words identified with unconscious bias).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging of offensive terms of Thomson to include tagging segments of text that indicate an instance of bias, which could be offensive in certain contexts.  The motivation for doing so would have been to indicate words that a user might not know are offensive but ingrained in their language (Gaur, para [0001]).
Thomson in view of Guar does not disclose “wherein each segment of text is greater than a word”. 
Mather discloses wherein each segment of text is greater than a word (Mather, para [0041], using phrases to match to text, such as ‘soft skill’. A phrase is interpreted as a small group of words standing together as a conceptual unit, typically forming a component of a clause).


Regarding claim 9, Thomson in view of Gaur in further view of Mather discloses the system of claim 8.  Gaur additionally discloses wherein tagging each segment of the text with the indicator comprises: 
analyzing the one or more segments of text using natural language processing techniques; and 
identifying, from the analyzing, key text triggers within each of the one or more segments of text, wherein the key text triggers are one or more words identified as indicating bias (Gaur, para [0023], uses a linguistic corpus of slang words and/or word usages to identify words to be tagged)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging of offensive terms of Thomson to include tagging segments of text that include trigger words, which could be offensive in certain contexts.  The motivation for doing so would have been to indicate words that a user might not know are offensive but ingrained in their language (Gaur, para [0001]).

Regarding claim 10, Thomson in view of Gaur in further view of Mather discloses the system of claim 9.  Gaur additionally discloses wherein identifying key text triggers comprises: 
ingesting one or more corpora of training records, wherein the training records include referenced instances of bias (Gaur, para [0023], uses a linguistic corpus of slang words and/or word usages); 

associating the degree of bias of each of the training records to a respective word (Gaur, para [0023], bias scores are assigned to individual words in the corpus at 508 to generate bias candidates 218; Gaur, para [0018], bias candidates, potentially biased words in text available for analysis).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging of offensive terms of Thomson to include using a training implementation, which would provide additional contexts.  The motivation for doing so would have been to indicate words that a user might not know are offensive but ingrained in their language (Gaur, para [0001]).

Regarding claim 11, Thomson in view of Gaur in further view of Mather discloses the system of claim 10.  Gaur additionally discloses further comprising: 
determining that one of the one or more segments of text includes a first respective word; and 
associating, based on the first respective word, the degree of bias to the one segment (Gaur, para [0023], bias scores are assigned to individual words in the corpus at 508 to generate bias candidates 218; Gaur, para [0018], bias candidates, potentially biased words in text available for analysis; Gaur, para [0029], scoring and flagging module uses bias candidates to flag text);
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging of offensive terms of Thomson to include applying a training implementation, which would provide additional contexts.  The motivation for doing so would have been to indicate words that a user might not know are offensive but ingrained in their language (Gaur, para [0001]).

Regarding claim 15, Thomson discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method (Thomson, col 6, rows 50-58, device includes memory and processor), the method comprising: 
receiving, by a processor, a record, wherein the record includes one or more segments of text (Thomson, col 4, rows 30-40, receives initial transcription of audio);   
tagging each segment of text with an indicator, wherein the indicator denotes a specific instance of profanity in each of a respective segment of text (Thomson, col 43-44, rows 46-67 and 1-8, profanity detected and tagged);   
generating, automatically, a summary of the record, wherein the summary of the record includes a set of segments of text, and wherein the set of segments of text has a different overall profanity than the record (Thomson, col 43, rows 19-30, removes profanity of text before output of transcription;  Thomson, col 44, rows 23-34, summarizes output transcription); and 
displaying the summary of the record to a user (Thomson, col 44, rows 23-34, provides summary of output transcription to be viewed by user).
Thomson does not disclose:
a specific instance of bias in each of a respective segment of text, wherein each segment of text is greater than a word.
Gaur discloses:
tagging each segment of text with an indicator, wherein the indicator denotes a specific instance of bias in each of a respective segment of text (Gaur, para [0012], with reference to fig 1C elements 114(1) and 114(2), highlights words identified with unconscious bias).

Thomson in view of Guar does not disclose “wherein each segment of text is greater than a word”. 
Mather discloses wherein each segment of text is greater than a word (Mather, para [0041], using phrases to match to text, such as ‘soft skill’. A phrase is interpreted as a small group of words standing together as a conceptual unit, typically forming a component of a clause).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging of Guar which is based on words as units that are tagged, to include phrases, which are greater than a single word but still a language unit, based on Mather. The motivation for doing so would have been to match phrases to biases for a specific audience (Mather, para [0041-42]).

Regarding claim 16, Thomson in view of Gaur in further view of Mather discloses the computer program product of claim 15.  Gaur additionally discloses wherein tagging each segment of the text with the indicator comprises: 
analyzing the one or more segments of text using natural language processing techniques; and 
identifying, from the analyzing, key text triggers within each of the one or more segments of text, wherein the key text triggers are one or more words identified as indicating bias (Gaur, para [0023], uses a linguistic corpus of slang words and/or word usages to identify words to be tagged)


Regarding claim 17, Thomson in view of Gaur in further view of Mather discloses the computer program product of claim 16. Gaur additionally discloses wherein identifying key text triggers comprises: 
ingesting one or more corpora of training records, wherein the training records include referenced instances of bias (Gaur, para [0023], uses a linguistic corpus of slang words and/or word usages); 
determining, from context of the training records, a degree of bias of each of the training records (Gaur, para [0023], based on the extracted context of text in the corpus, assigning bias scores); and 
associating the degree of bias of each of the training records to a respective word (Gaur, para [0023], bias scores are assigned to individual words in the corpus at 508 to generate bias candidates 218; Gaur, para [0018], bias candidates, potentially biased words in text available for analysis).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging of offensive terms of Thomson to include using a training implementation, which would provide additional contexts.  The motivation for doing so would have been to indicate words that a user might not know are offensive but ingrained in their language (Gaur, para [0001]).

claim 18, Thomson in view of Gaur in further view of Mather discloses the computer program product of claim 17. Gaur additionally discloses further comprising: 
determining that one of the one or more segments of text includes a first respective word; and 
associating, based on the first respective word, the degree of bias to the one segment (Gaur, para [0023], bias scores are assigned to individual words in the corpus at 508 to generate bias candidates 218; Gaur, para [0018], bias candidates, potentially biased words in text available for analysis; Gaur, para [0029], scoring and flagging module uses bias candidates to flag text);
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging of offensive terms of Thomson to include applying a training implementation, which would provide additional contexts.  The motivation for doing so would have been to indicate words that a user might not know are offensive but ingrained in their language (Gaur, para [0001]).

Claim 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson United States Patent US 10,388,272, in view of Gaur United States Patent Application Publication US 2018/0341637, in further view of Mather United States Patent Application Publication US 2016/0055457, as modified by Myslinski United States Patent US 9,189,514.
Regarding claim 5, Thomson in view of Gaur in further view of Mather discloses the method of claim 1.  Thomson in view of Gaur in further view of Mather does not disclose wherein generating a summary of the record comprises: identifying a set number of segments of text to be used for the summary; generating a chain for each arrangement of the one or more segments of text that can be generated based on the set number, wherein the chain is based on each segment of text's indicator; and selecting a first chain that has a change to the overall bias, wherein the change to the overall bias is automatically determined to limit an original overall bias.

identifying a set number of segments of text to be used for the summary (Myslinski, col 8, rows 36-63, set number represented by the number of segments within x number of sentences selected for summarization using lexical chaining); 
generating a chain for each arrangement of the one or more segments of text that can be generated based on the set number, wherein the set number is determined to provide coherency of the summary (Myslinski, col 9, rows 32-45, finding an appropriate chain using relatedness criteria among the members of the chain. Relatedness criteria represents a coherency) and wherein the chain is based on each segment of text's indicator (Myslinski, col 9, rows 32-45, lexical chaining includes selecting words or phrases, finding an appropriate chain using relatedness criteria among the members of the chain and inserting words if a word is found; Myslinski, col 9, rows 18-31, lexical chains can select words based on relationships to the words in the text, such as synonyms); and 
selecting a first chain that has a change to the overall context of a user (Myslinski, col 11, rows 7-39, selects chains based on strength values dependent on user information). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the removal of bias, as taught by Gaur, to include a chain based summarization technique that modifies an output based on context.  The motivation for doing so would have been to encourage continued interest in a text (Myslinski, col 11, rows 7-39).

Regarding claim 7, Thomson in view of Gaur in further view of Mather in further view of Myslinski discloses the method of claim 5.  Mislynski additionally discloses wherein selecting the first chain that has the change to the overall bias comprises: 
identifying, from each chain for each arrangement of the one or more segments, a respective predicted context for each chain (chain scores determined by testing/training); 

excluding each chain that has the respective predicted context below an information threshold; and 
ranking, after excluding each chain that has the respective predicted context above the context threshold and excluding each chain that has the respective predicted bias below the information threshold, each remaining chain, wherein the first chain is the chain ranked above each of the other chains left (Myslinski, col 9 and 10, rows 45-67 and 1-15, chains are generated based on relationships (links).  The chains are scored based on a variety of factors including the strength of the relationship and context information.  A set of links are generated and selected based on a threshold of a score. Once strong chains have been determined, full sentences and phrases are extracted for the use in a summary. Following the generation for the sentence, the sentence with the strongest score (interpreted as inclusive of ranking following the sentence generation) is selected; Myslinski, col 10, rows 17-36, determining factual accuracy of information and whether to include factually accurate information or not represents an information threshold).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the removal of bias, as taught by Gaur, to include determining a threshold of information that a user would want to include in the information or not include in the information and including only information that has an appropriate context based on the teachings of Myslinski.  The motivation for doing so would have been to encourage continued interest in a text (Myslinski, col 11, rows 7-39).

Regarding claim 12, Thomson in view of Gaur in further view of Mather discloses the system of claim 8.  Thomson in view of Gaur in further view of Mather does not disclose wherein generating a summary of the record comprises: identifying a set number of segments of text to be used for the 
Myslinski discloses generating a summary of the record comprises: 
identifying a set number of segments of text to be used for the summary (Myslinski, col 8, rows 36-63, set number represented by the number of segments within x number of sentences selected for summarization using lexical chaining); 
generating a chain for each arrangement of the one or more segments of text that can be generated based on the set number, wherein the set number is determined to provide coherency of the summary (Myslinski, col 9, rows 32-45, finding an appropriate chain using relatedness criteria among the members of the chain. Relatedness criteria represents a coherency) and wherein the chain is based on each segment of text's indicator (Myslinski, col 9, rows 32-45, lexical chaining includes selecting words or phrases, finding an appropriate chain using relatedness criteria among the members of the chain and inserting words if a word is found; Myslinski, col 9, rows 18-31, lexical chains can select words based on relationships to the words in the text, such as synonyms); and 
selecting a first chain that has a change to the overall context of a user (Myslinski, col 11, rows 7-39, selects chains based on strength values dependent on user information). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the removal of bias, as taught by Gaur, to include a chain based summarization technique that modifies an output based on context.  The motivation for doing so would have been to encourage continued interest in a text (Myslinski, col 11, rows 7-39).

claim 14, Thomson in view of Gaur in further view of Mather in further view of Myslinski discloses the system of claim 12.  Mislynski additionally discloses wherein selecting the first chain that has the change to the overall bias comprises: 
identifying, from each chain for each arrangement of the one or more segments, a respective predicted context for each chain (chain scores determined by testing/training); 
excluding each chain that has the respective predicted context below a threshold; 
excluding each chain that has the respective predicted context below an information threshold; and 
ranking, after excluding each chain that has the respective predicted context above the context threshold and excluding each chain that has the respective predicted bias below the information threshold, each remaining chain, wherein the first chain is the chain ranked above each of the other chains left (Myslinski, col 9 and 10, rows 45-67 and 1-15, chains are generated based on relationships (links).  The chains are scored based on a variety of factors including the strength of the relationship and context information.  A set of links are generated and selected based on a threshold of a score. Once strong chains have been determined, full sentences and phrases are extracted for the use in a summary. Following the generation for the sentence, the sentence with the strongest score (interpreted as inclusive of ranking following the sentence generation) is selected; Myslinski, col 10, rows 17-36, determining factual accuracy of information and whether to include factually accurate information or not represents an information threshold).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the removal of bias, as taught by Gaur, to include determining a threshold of information that a user would want to include in the information or not include in the information and including only information that has an appropriate context based on the 

Regarding claim 19, Thomson in view of Gaur in further view of Mather discloses the computer program product of claim 15.  Thomson in view of Gaur does not disclose wherein generating a summary of the record comprises: identifying a set number of segments of text to be used for the summary; generating a chain for each arrangement of the one or more segments of text that can be generated based on the set number, wherein the chain is based on each segment of text's indicator; and selecting a first chain that has a change to the overall bias, wherein the change to the overall bias is automatically determined to limit an original overall bias.
Myslinski discloses generating a summary of the record comprises: 
identifying a set number of segments of text to be used for the summary (Myslinski, col 8, rows 36-63, set number represented by the number of segments within x number of sentences selected for summarization using lexical chaining); 
generating a chain for each arrangement of the one or more segments of text that can be generated based on the set number, wherein the set number is determined to provide coherency of the summary (Myslinski, col 9, rows 32-45, finding an appropriate chain using relatedness criteria among the members of the chain. Relatedness criteria represents a coherency) and wherein the chain is based on each segment of text's indicator (Myslinski, col 9, rows 32-45, lexical chaining includes selecting words or phrases, finding an appropriate chain using relatedness criteria among the members of the chain and inserting words if a word is found; Myslinski, col 9, rows 18-31, lexical chains can select words based on relationships to the words in the text, such as synonyms); and 
selecting a first chain that has a change to the overall context of a user (Myslinski, col 11, rows 7-39, selects chains based on strength values dependent on user information). 
.

Claim 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson United States Patent US 10,388,272 in view of Gaur United States Patent Application Publication US 2018/0341637, in further view of Mather United States Patent Application Publication US 2016/0055457, as modified by Myslinski United States Patent US 9,189,514, in further view of Burstein United States Patent Application Publication US 2015/0248397.
Regarding claim 6, Thomson in view of Gaur in further view of Mathers in view of Myslinski discloses the method of claim 5.  Mislynski additionally discloses generating a chain for each arrangement of the one or more segments of text that can be generated based on the set number (Myslinski, col 9 and 10, rows 45-67 and 1-15, chains are generated based on relationships (links).  The chains are scored based on a variety of factors including the strength of the relationship and context information.  A set of links are generated and selected based on a threshold of a score. Once strong chains have been determined, full sentences and phrases are extracted for the use in a summary).
Thomson in view of Gaur in further view of Mathers in view of Myslinski does not disclose:
wherein generating a chain for each arrangement of the one or more segments of text that can be generated based on the set number comprises: generating a link for each chain one link at a time up to the set number; analyzing, repeatedly, each chain after the inclusion of a new link, wherein each chain is longer than two links; Page 3 of 15Appl. No. 16/421,131 determining, from the analyzing, if after each new link, if one or more chains is above a bias threshold, wherein the bias threshold is at least half of the links in the chain 
Burstein discloses:
wherein generating a chain for each arrangement of the one or more segments of text that can be generated based on the set number comprises: generating a link for each chain one link at a time up to the set number; analyzing, repeatedly, each chain after the inclusion of a new link, wherein each chain is longer than two links; Page 3 of 15Appl. No. 16/421,131 determining, from the analyzing, if after each new link, if one or more chains is above a bias threshold, wherein the bias threshold is half of the links in the chain having the same bias; and excluding each of the one or more chains that is above the bias threshold from being added a new link and from being considered as a chain to be used for the summary (Burstein, para [0023], to generate a lexical chain, each word in a text is analyzed, representing ‘analyzing repeatedly’, to determine if it should be added to the chain. Determines if the word should be added based on a threshold score, ranging from 0 to 1. If the word is a synonym, it is attributed a score greater than 0.5. If it is identical, it is attributed a score of 1. If the score is less than a threshold value, the word is excluded from the chain).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have applied the threshold comparison techniques of Burstein to the link generation of Myslinski. The motivation for doing so would have been to identify words that provide similar context or identical when adding them to a chain (Burstein, para [0003]).

Regarding claim 13, Thomson in view of Gaur in further view of Myslinski discloses the system of claim 12.  Mislynski additionally discloses generating a chain for each arrangement of the one or more segments of text that can be generated based on the set number (Myslinski, col 9 and 10, rows 45-67 and 1-15, chains are generated based on relationships (links).  The chains are scored based on a variety 
Thomson in view of Gaur in further view of Mathers in view of Myslinski does not disclose:
wherein generating a chain for each arrangement of the one or more segments of text that can be generated based on the set number comprises: generating a link for each chain one link at a time up to the set number; analyzing, repeatedly, each chain after the inclusion of a new link, wherein each chain is longer than two links; Page 3 of 15Appl. No. 16/421,131 determining, from the analyzing, if after each new link, if one or more chains is above a bias threshold, wherein the bias threshold is at least half of the links in the chain having the same bias; and excluding each of the one or more chains that is above the bias threshold from being added a new link and from being considered as a chain to be used for the summary.
Burstein discloses:
wherein generating a chain for each arrangement of the one or more segments of text that can be generated based on the set number comprises: generating a link for each chain one link at a time up to the set number; analyzing, repeatedly, each chain after the inclusion of a new link, wherein each chain is longer than two links; Page 3 of 15Appl. No. 16/421,131 determining, from the analyzing, if after each new link, if one or more chains is above a bias threshold, wherein the bias threshold is half of the links in the chain having the same bias; and excluding each of the one or more chains that is above the bias threshold from being added a new link and from being considered as a chain to be used for the summary (Burstein, para [0023], to generate a lexical chain, each word in a text is analyzed, representing ‘analyzing repeatedly’, to determine if it should be added to the chain. Determines if the word should be added based on a threshold score, ranging from 0 to 1. If the word is a synonym, it is attributed a score greater than 0.5. If it is identical, it is attributed a score of 1. If the score is less than a threshold value, the word is excluded from the chain).


Regarding claim 20, Thomson in view of Gaur in further view of Myslinski discloses the computer program product of claim 19.  Mislynski additionally discloses generating a chain for each arrangement of the one or more segments of text that can be generated based on the set number (Myslinski, col 9 and 10, rows 45-67 and 1-15, chains are generated based on relationships (links).  The chains are scored based on a variety of factors including the strength of the relationship and context information.  A set of links are generated and selected based on a threshold of a score. Once strong chains have been determined, full sentences and phrases are extracted for the use in a summary).
Thomson in view of Gaur in further view of Mathers in view of Myslinski does not disclose:
wherein generating a chain for each arrangement of the one or more segments of text that can be generated based on the set number comprises: generating a link for each chain one link at a time up to the set number; analyzing, repeatedly, each chain after the inclusion of a new link, wherein each chain is longer than two links; Page 3 of 15Appl. No. 16/421,131 determining, from the analyzing, if after each new link, if one or more chains is above a bias threshold, wherein the bias threshold is at least half of the links in the chain having the same bias; and excluding each of the one or more chains that is above the bias threshold from being added a new link and from being considered as a chain to be used for the summary.
Burstein discloses:
wherein generating a chain for each arrangement of the one or more segments of text that can be generated based on the set number comprises: generating a link for each chain one link at a time up to the set number; analyzing, repeatedly, each chain after the inclusion of a new link, wherein each 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have applied the threshold comparison techniques of Burstein to the link generation of Myslinski. The motivation for doing so would have been to identify words that provide similar context or identical when adding them to a chain (Burstein, para [0003]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/               Examiner, Art Unit 2178